Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 ISLAND WIFI LIMITED, LLC,

          Plaintiff,

 vs.

 AT&T MOBILITY NATIONAL ACCOUNTS LLC

       Defendant.
 _______________________________________/

                             DEFENDANT’S NOTICE OF REMOVAL

          Defendant AT&T Mobility National Accounts LLC (“AT&T”), pursuant to 28 U.S.C. §§

 1332, 1441, and 1446, gives notice of removal of the action styled Island Wifi Ltd., LLC v. AT&T

 Mobility Nat’l Accounts LLC, case no. 2020-CA-017369, pending in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida (the “State Court Action”).

 AT&T appears for the purposes of removal only, reserves all defenses and rights available to it,

 and as grounds for removal states as follows.

                                         Nature of the Action

          1.      Plaintiff Island Wifi Limited, LLC (“Island Wifi”) filed the State Court Action on

 August 14, 2020, against AT&T in the Circuit Court of the Eleventh Judicial Circuit in and for

 Miami-Dade County, Florida. A copy of all process, pleadings, and orders served on AT&T in that

 action are attached as Exhibit A.

          2.      Island Wifi alleges various civil claims against AT&T. Because this is a civil action

 between citizens of different states in which plaintiff alleges damages in excess of $75,000,

 exclusive of interest and costs, this Court has original jurisdiction under 28 U.S.C. § 1332. See Ex.




                                           LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 2 of 7



 A, at Compl., Am. Compl. Thus, all claims and causes of action asserted in this action may be

 removed to this Court pursuant to 28 U.S.C. § 1446.

                                    Diversity Jurisdiction

        3.      This action may be removed pursuant to 28 U.S.C. § 1332, which provides that

 “district courts shall have original jurisdiction of all civil actions where the matter in

 controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

 between… citizens of different States[.]” 28 U.S.C. § 1332(a)(1).

        4.      The instant action is one which may be removed to this Court because: (a) it is

 a civil action, (b) complete diversity of citizenship exists between the Plaintiffs and

 Defendant, and (c) the amount in controversy exceeds $75,000 exclusive of interest and costs.

        5.      The United States District Courts would have had original jurisdiction of this

 matter under 28 U.S.C. § 1332 had the action initially been brought in federal court.

               Complete Diversity of Citizenship Exists Between the Parties

        6.      Plaintiff is a limited liability company whose sole member is Whitney Leo Tripp,

 also known as Leo Tripp. See Ex. A, at Compl. ¶ 7 (alleging the Island Wifi “was represented by

 sole owner Tripp” (emphasis added)); Am. Compl. ¶ 7 (same). Mr. Tripp is an individual domiciled

 in Louisiana, and is thus a citizen of Louisiana. See Travaglio v. Am. Exp. Co., 735 F.3d 1266,

 1268 (11th Cir. 2013) (quoting Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974) (“For diversity

 purposes, citizenship means domicile; mere residence in the State is not sufficient.”)).

 Accordingly, Island Wifi is a citizen of Louisiana. See Rolling Greens MHP, L.P. v. Comcast SCH

 Holdings, L.L.C., 374 F.3d 1020, 1022 (11th Cir. 2004) (“[A] limited liability company is a citizen

 of any state of which a member of the company is a citizen.”).

        7.      AT&T is a limited liability company and a citizen of Delaware, Georgia, New



                                                 2
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 3 of 7



 Jersey, New York, and Texas. AT&T’s complete chain of membership and the citizenship of its

 members is described in the Declaration of Paula Phillips, attached as Exhibit B and incorporated

 here by reference.

        8.      The citizenships of each party and the facts set forth in paragraphs 6 and 7 were the

 same at the time Island Wifi initiated the State Court Action.

                        The Amount in Controversy Exceeds $75,000

        9.      Island Wifi does not allege a specific amount in controversy. In determining the

 amount in controversy, this Court is entitled to rely on its judicial experience and common sense,

 and “need not give credence to a plaintiff’s representation that the value of the claim is

 indeterminate.” See Roe v. Michelin N. Am., Inc., 613 F.3d 1058, 1064 (11th Cir. 2010).

        10.     A reasonable reading of the complaint reveals that the minimum jurisdictional

 amount is satisfied because the complaint seeks damages in excess of $75,000. See Pretka v. Kolter

 City Plaza II, Inc., 608 F.3d 744, 754 (11th Cir. 2010) (holding that when a complaint does not

 claim a specific amount of damages, removal is proper if it is facially apparent that the amount in

 controversy exceeds the jurisdictional requirement).1 See, e.g., Ex. A at Compl. ¶ 46 (bringing a

 claim for a breach of contract where the bill for just June 2020 was allegedly $105,197.59); Am.

 Compl. ¶ 104 (same); Compl. ¶ 75 (“Defendant intended that the false statements and omissions

 would induce Plaintiff to act on such false statements and omissions by entering into a contract

 and paying more than $100,000.00, for services which Defendant later refuses to provide, despite

 Plaintiff faithful performance under the contract.”); Am. Compl. ¶ 175 (same except that the



 1
         AT&T denies that Island Wifi is entitled to any damages, but the amount Island Wifi would
 be entitled to under the merits is irrelevant for the purposes of removal. See McDaniel v. Fifth
 Third Bank, 568 Fed. App’x 729, 731 (11th Cir. 2014) (“When analyzing the amount in
 controversy, the district court is precluded from inquiring into the amount a party is likely to receive
 on the merits.”).
                                                    3
                                         LEÓN COSGROVE, LLP
     255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 4 of 7



 allegation is that Island Wifi paid “more than $200,000”).

        11.     Likewise, pursuant to 28 U.S.C. §1446(c)(2)(A)(i), AT&T is entitled to establish

 the amount in controversy if the preceding is in any way deficient. See Pretka, 608 F.3d at 754

 (providing that a party seeking removal may establish the amount in controversy through

 evidence).

                All Procedural Requirements for Removal Have Been Met

        12.     AT&T’s agent for service of process was purportedly served with documents

 relating to the case—which did not include the complaint or summons—on August 14, 2020. See

 Ex. A, at Return of Service (Aug. 17, 2020). It is incontrovertible that that supposed “service” did

 not include a summons as the court in the State Court Action did not issue the summons until

 August 20, 2020.

        13.     Without conceding that service was properly executed, Island Wifi did not

 purportedly serve AT&T a copy of the complaint and summons until August 28, 2020. See Ex. A,

 at Return of Service (Aug. 28, 2020).

        14.     Under 28 U.S.C. § 1446(b), the deadline for removal could not have possibly begun

 to run until at least August 28, 2020. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526

 U.S. 344, 351 (1999) (“Unless a named defendant agrees to waive service, the summons continues

 to function as the sine qua non directing an individual or entity to participate in a civil action or

 forgo procedural or substantive rights.”).

        15.     Regardless, this notice is being filed within 30 days of AT&T’s receipt of the

 August 14 service and thus is timely filed under 28 U.S.C. § 1446(b).

        16.     There are no other defendants in this case and, as such, no additional consent is

 necessary under 28 U.S.C. § 1446(b).



                                                  4
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 5 of 7



        17.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders, and other

 papers or exhibits of every kind on file in the State Court Action or served upon AT&T in the State

 Court Action are attached hereto.

        18.     The Circuit Court of the Eleventh Judicial Circuit, the court in which this action

 was originally filed, is located within the Miami Division of the Southern District of Florida. See

 28 U.S.C. § 89(c). Thus, removal to this Court is proper pursuant to 28 U.S.C. § 1441(a).

        19.     Pursuant to 28 U.S.C. § 1446(d), AT&T will be filing a copy of this Notice of

 Removal with the Clerk of the Circuit Court of the Eleventh Judicial Circuit in and for Miami-

 Dade County, Florida, and will serve a copy of this Notice of Removal on Plaintiff. A copy of that

 Notice of Filing Notice of Removal is attached as Exhibit C.

        WHEREFORE, Defendant AT&T Mobility National Accounts, LLC respectfully requests,

 pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, that this action be removed in its entirety from the

 Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to this Court,

 that this Court proceed with the case as if it was originally initiated in this Court, and that this

 Court make and enter such further orders as may be necessary and proper.

 Dated: September 9, 2020

                                                          Respectfully submitted,

                                                          Jordi C. Martínez-Cid_________
                                                          Derek E. León
                                                           Florida Bar No. 625507
                                                          Jordi C. Martínez-Cid
                                                           Florida Bar No. 100566
                                                          Jeremy L. Kahn
                                                           Florida Bar No. 105277
                                                          Email: dleon@leoncosgrove.com
                                                          Email: jmartinez-cid@leoncosgrove.com
                                                          Email: jkahn@leoncosgrove.com
                                                          Email: eperez@leoncosgrove.com
                                                          Email: lburns@leoncosgrove.com

                                                  5
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 6 of 7



                                                        LEÓN COSGROVE, LLP
                                                        255 Alhambra Circle, 8th Floor
                                                        Miami, Florida 33134
                                                        Telephone: 305.740.1975

                                                        Counsel for AT&T Mobility
                                                        National Accounts LLC




                                                6
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:20-cv-23741-WPD Document 1 Entered on FLSD Docket 09/09/2020 Page 7 of 7



                                  CERTIFICATE OF SERVICE

        I certify that on September 9, 2020, I electronically filed the foregoing with the Clerk of

 the Court using the CM/ECF system, which in turn will serve a copy by notice of electronic filing

 to all counsel of record listed below.

        Kevin Drummond, Esq.
        BLUE LINE LAW FIRM, PLLC
        1645 Palm Beach Lakes Blvd., Suite 1200
        West Palm Beach, FL, 33401
        intake@tbllf.com
        kevin@tbllf.com

        Counsel for Island Wifi Limited, LLC


                                                         Jordi C. Martínez-Cid
                                                         Jordi C. Martínez-Cid




                                                 7
                                        LEÓN COSGROVE, LLP
    255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
